DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21, 22, 25, 26, 29-31, and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, and 12-15 of U.S. Patent No. 10,537,419. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases disclose a prosthesis, comprising: a tubular graft and a stent structure coupled along the graft body.  A trough comprising an intermediate trough wall extending obliquely from a first end at the side wall to a second end disposed within the main lumen, and first and second opposed outer trough walls extending radially from the first trough wall to the sidewall.  An internal branch defining a branch lumen and extending from the trough towards one of the proximal or distal ends of the graft body within the main lumen, wherein the trough, the branch lumen, and the main lumen are in fluid communication.  Wherein the intermediate trough wall includes a branch lumen facing surface that is a continuous and substantially unobstructed surface between the trough and the internal branch and is continuous and substantially unobstructed between the trough and an outer surface of the sidewall of the graft body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn US Patent 6,645,242B1.
	Quinn discloses a prosthesis, comprising a tubular graft (200) defining  main lumen (235) between an inflow end (230) and an outflow end (240) and a stent structure (210 & 220) coupled along the graft body.  A trough (see figure below) defined by a boundary (250) formed at a sidewall (see Fig. 2) of the graft body, the trough extending obliquely (see figure below) from a first end at the side wall to a second end.  An internal branch (280) defining a branch lumen (260) and extending from the trough towards one of the proximal or distal ends of the graft body within the main lumen, wherein the trough, the branch lumen, and the main lumen are in fluid communication.  Wherein the intermediate trough wall includes a branch lumen facing surface that is a continuous and substantially unobstructed surface between the trough and the internal branch and is continuous and substantially unobstructed between the trough and an outer surface of the sidewall of the graft body.
	Regarding claims 27 and 28, the stent (290) has been interpreted as the ring.  Regarding the axial strut, see Figure 18 showing an axial strut extending between  the first open end and the second open end.

    PNG
    media_image1.png
    336
    700
    media_image1.png
    Greyscale

	Claims 21, 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley US Patent Pub. 2012/0296414A1.
	Hartley discloses a prosthesis, comprising a tubular graft (50) defining main lumen (see figure 4) between an inflow end and an outflow end and a stent structure (see Figure 3) coupled along the graft body.  A trough (see figure below) defined by a boundary (78) formed at a sidewall (see Fig. 3) of the graft body, the trough extending obliquely (see Figure 2) from a first end at the side wall to a second end (78b).  An internal branch (see figure 4) defining a branch lumen and extending from the trough towards one of the proximal or distal ends of the graft body within the main lumen, wherein the trough, the branch lumen, and the main lumen are in fluid communication.  Wherein the intermediate trough wall includes a branch lumen facing surface that is a continuous and substantially unobstructed surface between the trough and the internal branch and is continuous and substantially unobstructed between the trough and an outer surface of the sidewall of the graft body.
	Regarding claim 2 see Figure 3 showing part of the boundary disposed between the pair of the struts.

    PNG
    media_image2.png
    437
    646
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 32-34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        2/9/22